Citation Nr: 0429621	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  03-23 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to June 
1945.  His decorations include the Purple Heart Medal.
  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

This case was the subject of an August 2004 hearing before 
the undersigned Veterans Law Judge.


FINDINGS OF FACT

The veteran has a low back disability shown by the medical 
evidence of record to be at least as likely as not 
attributable to a traumatic combat injury to the back during 
service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability 
have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  

As discussed in detail below, sufficient evidence is of 
record to grant the benefit sought on appeal.  Therefore, no 
further notice or development is needed.

Factual Background

The veteran's service medical records have been lost or 
destroyed.  A Surgeon General database report, obtained in 
lieu of his service medical records, indicates he sustained 
penetrating wounds to the neck and fingers.  The wounds are 
described as a battle casualty.  His DD Form 214 shows that 
he served on active duty from January 1943 to June 1945 and 
received the Purple Heart Medal, and that his military 
occupation specialty was that of Airplane Mechanic Gunner.

Private medical records show that an August 1999 examination 
during chiropractic care revealed the veteran to have lumbar 
hypertonicity and tenderness, and hypermobility of L-5, 
sacrum and right ilium.  Pain precluded pushing off the right 
foot.  He stepped ahead with his left foot.  He dragged his 
right leg up to the left.  A Nichlas test was positive at the 
right hip.

August 1999 X-rays were negative for recent fracture or gross 
osteopathy as visualized.  There was a narrowed disc space 
between L4-L5, and degenerative joint disease at L4 and L5.  
There was subluxation at L4, and left lateral flexion 
malposition (PLI-M).  X-rays of the right hip were negative.  

In a June 2002 Medicare Claims form, the chiropractor's 
diagnosis was lumbosacral sprain/strain and lumbosacral 
region dysfunction.  He was to receive frequent chiropractic 
treatment for eight weeks.

In an April 2003 letter, the veteran's treating chiropractor 
wrote that the veteran was suffering with the effects of 
degenerative joint disease in the lumbar spine.  In his view, 
such a finding was usually associated with prior trauma to 
the back.  He wrote that trauma often occurs many years 
before the evidence can be visualized on a radiograph.  He 
noted that commonly some symptoms are experienced shortly 
after the incident of trauma but are often overlooked and go 
untreated; years later the symptoms are often more severe and 
the condition is more complicated.  He opined that, after 
discussing the veteran's history with him, the veteran's 
incident of an in-service airplane crash was the most likely 
initiating factor of his present back pain condition.

The veteran was scheduled for a for-fee VA compensation 
examination in May 2003 to evaluate residuals of a low back 
injury. 

At the May 2003 for-fee examination, the examiner noted the 
veteran's oral history of his airplane being hit by a bomb 
and thus his airplane crash landing "in approximately 
1944."  By history, the veteran developed some pain in the 
upper thoracic region which lasted about three or four days.  
By history as notated by the examiner, the veteran had not 
had any back problems since that time.  Also by history as 
notated by the examiner, the veteran experienced shoulder 
problems while working for the postal service.  He indicated 
that he obtained relief after seeing a chiropractor, who 
manipulated or adjusted his spine.  By history as notated by 
the VA examiner, the chiropractor told the veteran his 
condition was a result of "some kind of an injury of this 
spine, like a malalignment of the spine and the chiropractor 
told him that it is probably due to some kind of any old 
injury and therefore he thinks that the airplane crash might 
have caused the misalignment of his vertebrae and thus the 
pain."  The pain was noted by history to be still present in 
the right scapular area off and on.  There was no radiation 
to the upper extremities.  There were no sensory changes to 
the upper extremities.  

On clinical examination, range of motion of the veteran's 
thoracic spine was normal.  There was no tenderness even to 
first percussion over the thoracic spine.  There was a mild 
to moderate degree of tenderness of the muscles around the 
scapula.  Those muscles were not in spasm or inflamed.  Range 
of motion of shoulder was normal but painful.  Neurological 
examination of the upper extremities revealed circulation of 
the upper extremities to be normal.  The examiner was unable 
to detect gross atrophies around the shoulder.  The examiner 
claimed to have reviewed the claims file, and to have ordered 
X-rays of the thoracic spine.  No X-ray report of the 
thoracic spine is associated with the claims file, and no X-
ray diagnosis is indicated in the May 2003 VA examiner's 
report.  The examiner commented that from his clinical 
examination of the veteran he was unable to find any 
orthopedic problems or any abnormal orthopedic findings to 
justify the veteran's complaints.  He did not believe the 
veteran's airplane crash of 1944 had any relation to the 
present day complaints.

At his August 2004 Board hearing, the veteran's 
representative noted that the veteran was a mechanic and 
gunner on a B-25, and flew 65 missions during World War II.  
(These assertions are substantiated by other service 
documentation of record.)  The veteran testified that he 
injured his back during a crash landing.  He said he saw a 
flight surgeon after the crash who treated him with rubbing 
compounds and aspirin.  He said it hurt after the crash, but 
did not strike him as a chronic back injury at the time.  He 
described seeing his private chiropractor much later in life, 
who asked him if he had been in a very bad automobile 
accident a few years back.  He said the only incident of back 
injury he was able to recount for the chiropractor was the 
in-service plane crash.  He said that since service he had 
generally not experienced a great deal of back pain, but that 
he would have back problems whenever he tried to perform hard 
physical work.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, No. 04-7001 (Fed. Cir. Aug. 
20, 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
38 U.S.C.A. § 1154(b) provides that in the case of any 
veteran who engaged in combat with the enemy in active 
service during a period of war, campaign, or expedition, the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incidence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  See Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102 (2003).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102 (2002).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

As an initial matter, the Board finds that the veteran 
participated in combat and that injury to the low back during 
his combat-related crash landing is presumed to have 
occurred.  There is no evidence of record to rebut the 
finding that the claimed injury did occur.  See 38 U.S.C.A. 
§ 1154(b).

The Board finds that the probative value of the May 2003 VA 
examination report diminished for the following reasons.  The 
examiner was requested to provide an examination for 
residuals of a lower back injury, yet focused on the thoracic 
spine and shoulder during the examination.  The examiner 
ordered X-rays, but there is no indication that the X-rays 
were performed or that he reviewed any X-rays.  The examiner 
claimed to have reviewed the claims file, but did not notice 
the private chiropractor's August 1999 detailed radiological 
findings.  The oral history notated by the examiner varied 
greatly from the oral history relayed by the veteran to his 
chiropractor, and was also significantly different from the 
history relayed to the undersigned at the veteran's August 
2004 Board hearing.  The VA examiner's May 2003 report 
depicts the chiropractor's opinion in a manner largely 
inconsistent with the April 2003 written opinion of the 
chiropractor and the treatment records of the chiropractor, 
giving the strong appearance that the examiner did not in 
fact review the treatment and X-ray evidence of record in 
forming his medical opinion.  In short, the VA examiner's 
opinion appears to be based on a mistaken understanding of 
the purpose of the examination, a cursory physical 
examination to the wrong part of the veteran's body, and an 
inaccurate medical history.
 
The August 1999 private X-ray findings are highly credible, 
as they were obtained in the context of medical treatment 
provided years before the veteran's initial claim for VA 
benefits.  There appears no reasonable basis to question 
these X-ray findings.  These X-rays findings include 
degenerative joint disease of the spine.  In April 2003, the 
private chiropractor, who obviously specializes in treatment 
of the spine, related in writing a carefully supported and 
well-reasoned medical opinion, with a foundation in objective 
X-ray evidence and competent examination and treatment of the 
veteran.  The chiropractor's April 2003 medical opinion also 
provides a medical rationale as to why the veteran did not 
require medical treatment until many years after service.  

For the reasons set forth above, the Board finds that X-ray 
findings and medical opinion of the veteran's private 
chiropractor, in conjunction with the credible hearing 
testimony and history provided by the veteran, outweigh the 
evidentiary value of the May 2003 VA examiner's report.  

The Board acknowledges the negative evidence of record, but 
finds that, on balance, the competent medical evidence of 
record supports a finding that it is at least as likely as 
not that the veteran has a current low back disability as a 
result of his in-service low back injury.  With application 
of the benefit of the doubt rule, the Board finds that 
service connection for a low back disability is warranted.  
38 U.S.C.A. §§  1110, 5107; 38 C.F.R. §§ 3.102, 3.303.  






 


ORDER

Entitlement to service connection for a low back disability 
is granted.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



